Citation Nr: 1132026	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  08-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the reduction from 40 percent to 10 percent for service-connected hypertension was appropriate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from March 1974 to March 1976 and February 1978 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the reduction of the disability rating for the service-connected hypertension.

2.  By a June 2001 rating action, the RO awarded a 40 percent evaluation, effective from January 22, 2001, for the Veteran's service-connected hypertension.  

3.  By rating decision issued in January 2007, the RO reduced the disability rating for the Veteran's hypertension from 40 percent to 10 percent, effective April 1, 2007.

4.  The overall medical evidence clearly establishes that there was sustained material improvement in the Veteran's service-connected hypertension under the ordinary conditions of life.


CONCLUSION OF LAW

The criteria for restoration of the 40 percent rating for service-connected hypertension are not met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that part of this appeal stems from the Veteran's disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that VA's duties to notify and assist do not apply to the appeal on the appropriateness of the reduction.

By way of a January 1993 rating decision, the RO initially awarded service connection for hypertension as 10 percent disabling, effective April 29, 1992 (the day after the Veteran was discharged from active service).  In a June 2001 rating decision, the RO granted an increased disability rating to 40 percent effective January 22, 2001.

In August 2006, the RO asked the Veteran to appear for a review examination, which he did in September 2006.  Thereafter, in October 2006, the RO proposed to reduce the 40 percent disability rating for the Veteran's service-connected hypertension to 10 percent based upon the results of the September 2006 VA examination.  The Veteran was given the opportunity to appear for a hearing and to submit additional evidence.  In December 2006, the Veteran submitted additional evidence regarding his service-connected hypertension (to wit, a December 2006 VA treatment record).  

In a January 2007 rating decision, the RO reduced the disability rating for the Veteran's service-connected hypertension from 40 percent to 10 percent.  The reduction was effective on April 1, 2007.  In reducing the Veteran's disability rating, the RO relied upon the September 2006 VA examination and the December 2006 VA treatment record.

The Veteran essentially contends that his service-connected hypertension is worse than what is shown in the medical evidence and that this disability has, therefore, not improved.  Thus, he maintains that the reduction of the rating assigned to this disability is not warranted.

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  

In the present case, the reduction was finalized in a rating decision issued in January 2007 and was effective April 1, 2007, more than 60 days from the issuance of the rating decision.  It reduced the Veteran's combined disability rating from 50 percent to 20 percent.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; therefore, the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  With respect to disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. 413, 420-421(1995) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

VA benefits recipients, however, may be afforded greater protections under 38 C.F.R. § 3.344(a) & (b), which sets forth the requirements for reduction of ratings in effect for five years or more.  The requirements prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  These provisions also prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  A finding of "sustained material improvement" must be supported with a comparison of the previous and current physical or mental condition.  Hohol v. Derwinski, 2 Vet. App. 169, 172 (1992).  Moreover, though material improvement in the physical or mental condition may be clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

As the 40 percent disability rating for the Veteran's service-connected hypertension was effective January 22, 2001, and the reduction was not effective until April 1, 2007, the 40 percent disability rating was in effect for greater than 5 years, and the Veteran's disability rating falls under these special provisions.  

The regulatory provision applicable to rating reductions contains at least four specific requirements:  (a) the entire record of examinations and the medical-industrial history must be reviewed to ascertain whether the examinations upon which the reduction is based are full and complete; (2) examinations less full and complete than those on which payments were authorized or continued cannot be used as a basis of reduction; (3) ratings on account of diseases subject to temporary and episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated; and (4) although material improvement in the physical or mental condition is clearly reflected, the rating agency should consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, 5 Vet. App. at 419 (citing 38 C.F.R. § 3.344(a); Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992); and Schafrath v. Derwinski, 1 Vet. App. 589, 594-95 (1991)).  

Finally, in Schafrath v. Derwinski, the Court of Appeals for Veterans Claims (Court) explained that where a rating decision was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  1 Vet. App. at 595 (Court reversed BVA decision where reduction was made without consideration of functional loss due to pain and the Board failed to provide adequate reasons and bases for its decision.).
 
After considering all the evidence, the Board finds that the four requirements set forth above have been met.  The Board notes that the Veteran's hypertension is rated under Diagnostic Code 7101.  Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension), provides for a 60 percent rating when diastolic pressure is predominantly 130 or more; a 40 percent rating when diastolic pressure is predominantly 120 or more; a 20 percent rating when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more; and a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or an individual has a history of diastolic pressure predominantly 100 or more that requires continuous medication for control.  38 C.F.R. § 4.104, Code 7101.  Note 1 to Diagnostic Code 7101 requires that hypertension or isolated systolic hypertension be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Code 7101, Note 1.

The Board acknowledges that there was no discussion in either the October 2006 proposed rating decision or the January 2007 final reduction rating decision as to whether the examinations relied upon were full and complete based upon a review of the entire record of examinations and the Veteran's medical-industrial history.  Nevertheless, the Board finds that this was harmless error as a review of the examinations relied upon demonstrate that they are at least as full and complete as the prior medical examinations and are consistent with the Veteran's medical-industrial history.  The report of the VA examination conducted in January 2001, upon which the increased rating to 40 percent was based, indicates the claims file was reviewed, the Veteran's history was obtained and an adequate examination was accomplished.  The Board notes that, at that time, the claims file only contained a single relevant VA treatment record from August 2000.  There is no indication in the report that any treatment records outside of the claims file were reviewed.  

The Board acknowledges that the September 2006 VA examination report, upon which the reduction was based upon, indicates that the Veteran's claims file was not available for review.  Nevertheless, it is clear that the history relied upon by the VA examiner was accurate as it is consistent with subsequent VA treatment records associated with the claims file.  In addition, although the examiner did not clearly state that he had reviewed the Veteran's CPRS records, it does appear that he did so by his statements as to the Veteran's current medications (which have been found to control his blood pressure satisfactorily over the past year) and especially by his statement as to the specific blood pressure reading obtained in May 2006.  Furthermore, the Board finds that the examination is full and complete as it sets forth the Veteran's medical history as well as his report of symptoms and the findings on physical examination of the Veteran.  For these reasons, the Board finds that the September 2006 VA examination was as full and complete as the prior 2001 VA examination of the Veteran.  

The Board further acknowledges that hypertension is a disease that is subject to temporary and episodic worsening and improvement and that the law indicates that rating reductions should not be based upon one examination in such a case except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  In the present case, although the Veteran's 40 percent rating was reduced on only one VA examination, the Board finds that all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The September 2006 VA examiner indicated in his report that the Veteran has shown sustained improvement over the past year as his blood pressure was shown to have been controlled satisfactorily on his medication regimen.  He noted that a May 2006 blood pressure reading was 133/79.  On examination, the Veteran's blood pressure was taken on three occasions.  The first time, his blood pressure was 120/70.  The second time, his blood pressure was 110/70.  The final time, his blood pressure was 100/80.  The examiner's assessment was hypertension, primary, adequately controlled at this time, without cardiac or vascular complications to date.

Subsequent VA treatment records indicate that, although slightly elevated on one occasion in December 2006, the Veteran's hypertension continues to be well controlled.  In December 2006, the Veteran came in to primary care for follow up of his chronic medical conditions.  He complained of being upset as his blood pressure claim and disability had been reduced, that his blood pressure was quite high that day, and stated he is under a lot of stress.  He reported that his blood pressure used to be very high two to three years before but he has worked hard to bring it under control, cutting back on cigarettes, exercising, and taking his medications regularly.  On physical examination, his blood pressure was 152/88.  The assessment was hypertension - usually better controlled.  No changes were made to his medication regimen.  A three week follow up for a blood pressure check in January 2007 showed that the Veteran's blood pressure readings for this visit were 130/70 and 126/74.  The Veteran was advised to continue with all present medications and to continue to monitor his blood pressure.  A follow up visit in September 2007 demonstrates that the Veteran denied any complaints but reported he was still stressed about his service connection.  It was noted that his blood pressure was doing better as he was taking his medications but had not lost any weight as he was not watching his diet.  His blood pressure that day was 114/66.  The assessment was that his hypertension was well controlled, and there was no change in his medications.  The last VA treatment record available is from January 2008 when the Veteran was again seen in primary care for follow up of his medical conditions.  The Veteran reported having some headaches, to include when his blood pressure was very high; however, he had not checked his blood pressure when he got these headaches.  He stated that his blood pressure often goes up and down with diastolic in the 100s.  He was advised to keep a log at home.  That day his blood pressure was 128/78, and his hypertension was assessed as being well controlled.

This medical evidence demonstrates that the Veteran's blood pressure has been essentially well controlled for several years despite the Veteran's complaints of being stressed.  The worst blood pressure reading was in December 2006 and that was only 152/88 which, although appearing to be somewhat on the high side, still does not demonstrate the criteria for a disability rating higher than 10 percent as the systolic pressure was not 200 or more and the diastolic pressure was not 110 or more.  Consequently, this medical evidence fails to establish that the criteria under Diagnostic Code 7101 for a 20 percent disability rating have been met, much less the criteria for the 40 percent disability rating that the Veteran previously was assigned.  

The medical evidence also speaks to the fact that the improvement will be maintained under the ordinary conditions of life because, even though the Veteran reported being stressed, his blood pressure readings were essentially well within normal limits and fail to establish the criteria for a disability rating in excess of 10 percent even during those periods of stress.  The Board acknowledges that the Veteran has made statements that his blood pressure readings are higher than those shown in the medical records; however, he has only made vague statements to that fact and has not provided any definitive evidence to support his contentions such as the blood pressure log that his physician recommended in January 2008 that he keep.  The rating criteria require that specific readings be shown in order to be entitled to a specific disability rating.  The Veteran's vague statements without supporting evidence of what his blood pressure readings are outside of those taken when he is seeking medical care are, therefore, not sufficient to substantiate entitlement to a higher disability rating.  

Consequently, the Board finds that the preponderance of the evidence is in favor of the finding that the reduction from 40 percent to 10 percent for the Veteran's service-connected hypertension was appropriate.  The Veteran has stated that he feels that he is being penalized for taking care of himself, using his medications correctly and following his doctor's directions.  The Board regrets that the Veteran feels this way but points out that VA is only authorized to compensate for the actual degree of disability.  See 38 C.F.R. § 3.321(a).  If that disability improves, whether on its own or, as in this case, because the veteran has taken care of himself, VA is required to adjust the disability rating accordingly.  See 38 C.F.R. § 4.1. The reduction in the Veteran's disability rating is in no way meant as a form of punishment but is rather a means of ensuring that the Veteran is appropriately compensated for the severity of his disability and, thereby, the impairment in earning capacity resulting therefrom.


ORDER

The reduction from 40 percent to 10 percent for the service-connected hypertension was appropriate.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


